DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,225,635, hereafter referred to as the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims are broader in that they don’t include a base.
	Regarding claim 1, the patent claims microelectromechanical microphone comprising:
a supporting substrate having a first face, a second face, and a through opening extending from the first face to the second face (column 24, lines 2-4);
a sensor chip bonded to the first face of the supporting substrate and integrating a microelectromechanical electroacoustic transducer (column 24, lines 5-7); and
a control chip in the through opening and extending at least from the first face of the supporting substrate to at least the second face of the supporting substrate, the control chip being operatively coupled to the sensor chip, the sensor chip being at least partially arranged on a surface of the control chip (column 24, lines 8-14).
With respect to claim 2, the patent claims the supporting substrate has a through hole between the first face and the second face (column 24, lines 2-4), and the control chip is housed in the through hole (column 24, lines 8-14).
As to claim 3, the patent (claim 14) claims a fixing structure laterally surrounding the control chip, wherein the control chip is coupled to the supporting substrate by the fixing structure.
In re claim 4, the patent claims the sensor chip Is at least partially bonded to the surface of the control chip (column 24, lines 8-14).
Concerning claim 5, the patent claims the control chip extends beyond the first face of the supporting substrate (column 25, lines 7-10).  Wherein the condition of the first thickness is greater than the second thickness meets this limitation.
Pertaining to claim 6, the patent claims the control chip includes a recess that receives a portion of the sensor chip (column 24, lines 56-58).
In claim 7, the patent (claim 23) claims the control chip extends beyond the second face of the supporting substrate.
Regarding claim 8, the patent claims the control chip has a first thickness and the supporting substrate has a second thickness, the second thickness being less than first thickness (column 25, lines 7-10).
With respect to claim 9, the patent claims a microelectromechanical microphone comprising:
a supporting substrate having a first face, a second face, and a through opening extending from the first face to the second face (column 24, lines 65-67);
a control chip in the through opening, a first surface of the control chip extending beyond the first face of the supporting substrate (column 25, lines 4-10); and
a sensor chip coupled to the first face of the supporting substrate, the sensor chip integrating a microelectromechanical electroacoustic transducer, the sensor chip being operatively coupled to the control chip and at least partially arranged on a surface of the control chip (column 25, lines 1-3).
As to claim 10, the patent (Claim 23) claims a second surface of the control chip extends beyond the second face of the supporting substrate.
In re claim 11, the patent claims a base coupled between the sensor chip and the supporting substrate (column 23, line 10 & 16-18).
Concerning claim 12, the patent claims a surface of the base is coplanar with the first surface of the supporting substrate (column 23, line 10), wherein coupled to at a minimum broadly encompasses being coplanar with.
Pertaining to claim 13, the patent (column 24, lines 56-58) claims the control chip includes a recess that receives a portion of the sensor chip.
In claim 14, the patent claims a microelectromechanical microphone comprising:
a supporting substrate having a first face, a second face, and a through opening (column 24, lines 65-57);
a control chip in the through opening and having a first surface that extends beyond the first face of the supporting substrate and a second surface that extends beyond a portion of the second face of the supporting substrate (column 25, lines 4-10 & claim 23); and
a sensor chip coupled to the first face of the supporting substrate, the sensor chip integrating a microelectromechanical electroacoustic transducer, the sensor chip being operatively coupled to the control chip and a portion of the sensor chip being directly coupled to a surface of the control chip (column 25, lines 1-5).
Regarding claim 15, the patent claims the through opening in the supporting substrate being a first through opening, but though the patent fails to claim the supporting substrate including a second through opening, wherein the sensor chip is coupled to the first face of the supporting substrate at the second through opening, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a second through opening in the invention of the patent because a second through opening is conventionally known and used in the art to allow the sensor chip to access the environment. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 16, the patent claims a base coupled between the sensor chip and the supporting substrate (column 23, line 10 & 16-17).
As to claim 17, the patent claims a surface of the base is coplanar with a surface of the supporting substrate (column 23, line 10).
In re claim 18, though the patent fails to claim a cap coupled to the supporting substrate, wherein the cap include a through opening, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a cap in the invention of the patent because a cap is conventionally known and used in the art to protect and reinforce the package. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 19, though the patent fails to claim the patent claims the control chip includes a plurality of conductive through vias, it would have been obvious to one of ordinary skill in the art at the time of the invention to use conductive through vias in the invention of the patent because conductive through vias  are conventionally known and used in the art form a control chip. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 20, the patent claims the control chip is fixed to walls of the supporting substrate in the through opening (claim 14), but though the patent fails to claim it is fixed by polymeric material, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a polymeric material in the invention of   because a polymeric material is a conventionally known and used fixing material.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Delaus et al., US 9,407,997.
Regarding claim 1, Delaus (figure 7A) teaches a microelectromechanical microphone comprising:
a supporting substrate 101 having a first face, a second face, and a through opening (opening is filled by 701) extending from the first face to the second face;
a sensor chip 104 bonded to the first face of the supporting substrate 101 and integrating a microelectromechanical electroacoustic transducer (abstract wherein a MEMES microphone is a microelectromechanical electroacoustic transducer) ; and
a control chip 701 in the through opening (opening is filled by 701) and extending at least from the first face of the supporting substrate 101 to at least the second face of the supporting substrate 101, the control chip 701 being operatively coupled (through wires 702) to the sensor chip 104, the sensor chip 104 being at least partially arranged on a surface of the control chip (column 7, lines 38-42).  The control chip extends from the first surface to the second surface of the supporting substrate because the wirebonds 702 contact pads on the control chip as described at column 7, lines 52-59.  This is supported by the teachings of figure 7B, that uses electrical contacts 703 to connect the control chip to the wirebonds.  
With respect to claim 2, Delaus teaches the supporting substrate 101 has a through hole (opening is filled by 701) between the first face and the second face, and the control chip 701 is housed in the through hole (opening is filled by 701).
As to claim 4, Delaus teaches the sensor chip 104 is at least partially bonded to the surface of the control chip 701 (column 7, lines 38-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaus et al., US 9,407,997.
In re claim 3, though Delaus fails to teach a fixing structure laterally surrounding the control chip, wherein the control chip is coupled to the supporting substrate by the fixing structure, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a fixing structure in the invention of Delaus because a fixing structure is conventionally known and used in the art to secure the control chip.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/22/22